             Case 1:19-cr-03746-JB Document 41 Filed 01/22/21 Page 1 of 1
                                                                                        FII ,,lrlr
                                                                          Tllt%t'#.T,             ; r':   :',? ;-"_911,,
                            IN THE LINITED STATES DISTRICT            COURT                                 '
                                                                                                            ''riAI(Y(r
                                                                                      JAN 2   2     2021
                              FoR THE DrsrRrcr oF NEw             MExrco
UNITED STATES OF AMERICA,
                                                                             ''"':l![KhLFERS
               Plaintiff,                                    CRIMINAL      NO.       19-03746-JB

       vs.

ZACHARIAH STANLEY JOE,

               Defendant.




                                                 ORDER

       THIS MATTER having come before the Court on the written Motion of the United States

Attorney for the District ofNew Mexico pursuant to U.S.S.G. ' 3El.1(b) for       a   downward adjustment

in the offense level of one (1) additional level in sentencing the above-named defendant, and the

Court being fully advised in the premises, FINDS that the defendant's offense level should be

adjusted downward by one     (l)   additional level for acceptance of responsibility.

       IT IS THEREFORE ORDERED that the offense level be adjusted downward by one (l)

additional level for acceptance of responsibility in sentencing the above-named defendant.




                                                                  O. BROWN
